Citation Nr: 0301830	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The current appeal arose from a September 2001 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that her decedent spouse did not have qualifying 
military service.  The appellant's husband, whose name and 
identifying number appear above, died in June 1990.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  In her April 2002 substantive 
appeal, the appellant had requested a Board hearing.  
However, she withdrew the request for a Board hearing later 
in April 2002.

FINDINGS OF FACT

1.  The evidence of record reflects that the appellant's 
spouse had served on duty with the American Merchant Marine 
at various times spanning the period from 1950 to 1986.

2.  The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.




CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA benefits.  
38 U.S.C.A. § 101 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.7, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2002).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the statement of the 
case (SOC) provided by the RO in March 2002, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate the claim presented.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In correspondence from the RO dated in January 2002, the 
appellant was notified that VA would make a reasonable effort 
to obtain any additional evidence which might be identified 
as pertinent to the claim.  She was advised of what evidence 
would be helpful in the VA appeals process and of her role in 
the process.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  She has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  She has been notified 
of her procedural and appellate rights.  Furthermore, she has 
been provided with the laws and regulations pertinent to her 
claim, has been afforded the opportunity to present arguments 
in favor of her claim, and has in fact provided such 
arguments.  Moreover, no further evidentiary development is 
needed, as the appellant's claim turns purely on a matter of 
law, and, as stated above, the appellant has been provided 
with notice of these laws, and she has not submitted any 
evidence which would require further development; i.e., she 
has not submitted any evidence that would require the RO to 
re-verify service with the service department.  Therefore, 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to the VCAA in the 
first instance.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  Moreover, 
the appellant has been offered the opportunity to submit 
evidence and arguments on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In January 2001, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable), in which she 
reported that her late husband had served in the U.S. Armed 
Forces in September 1940, and in the U.S. Merchant Marines 
subsequently (the dates of claimed service are virtually 
illegible on the form).  She indicated that they had been 
married in December 1975, and that her husband had died in 
June 1990.

The appellant had previously filed a VA Form 21-534 in 
September 1997.  Therein, she listed the decedent's dates of 
service as if he had entered the U.S. Armed Forces in 
September 1940, and left the Merchant Marine in April 1987.  
No other dates of service were indicated.

Reports from the service department show no record of the 
decedent having ever served in any of the Armed Forces of the 
United States.

In March 1991 and June 1998, the appellant received letters 
from the U.S. Coast Guard responding to her "Application for 
Discharge of Member or Survivor of Member of Group Certified 
to have Performed Active Duty with the Armed Forces of the 
United States".  She was advised that eligibility for 
veteran's status could not be verified because his record 
contained no evidence that he sailed on oceangoing voyages 
with the Merchant Marine at any time from December 7, 1941 
until August 15, 1945.

The record includes discharge certificates from the U.S. 
Coast Guard reflecting that the appellant's decedent  spouse 
had served with the Merchant Marine at various periods from 
1950 until 1980.  Records show that the appellant's spouse 
was issued a Certification by the U.S. Coast Guard in 1951.

The file also contains Merchant Mariner Documentation, Sea 
Service Reports, which indicate that the decedent had served 
on duty at various times between 1980 and 1986.  

In April 1999, the appellant filed a second "Application for 
Discharge of Member or Survivor of Member of Group Certified 
to have Performed Active Duty with the Armed Forces of the 
United States."  In March 2000, she was notified in 
correspondence from the U.S. Coast Guard that eligibility for 
the decedent could not be verified, because he did not have 
qualifying service.  

III.  Pertinent Law and Regulations

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 
3.6.  In addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.  Under 38 C.F.R. § 3.7 certain 
Merchant Seamen and American Merchant Marines are considered 
to have had active service.  38 C.F.R. § 3.7(x)(14), (15).  
Specifically, United States Merchant Seamen who served on 
blockade ships in support of Operation Mulberry during World 
War II, and American Merchant Marines in Oceangoing Service 
during the period of armed conflict from December 7, 1941, 
through August 15, 1945, are considered to have had active 
service.

IV.  Analysis

The appellant maintains that her husband had qualifying 
military service in the Merchant Marine for purposes of 
establishing her eligibility for benefits as his surviving 
spouse.  We observe that, although she mentioned service in 
the Armed Forces on her applications for survivors' benefits, 
she has produced no documentation thereof, and no record or 
certification has established that the appellant's late 
husband ever had active service in any arm of the U.S. 
military.

Based upon the law and evidence, the Board finds that the 
evidence does not establish "veteran" status for the 
appellant's husband for purposes of VA benefits.  Under 
38 C.F.R. § 3.7, certain Merchant Seamen and American 
Merchant Marines are considered to have had active service, 
as if they were in the military.  38 C.F.R. § 3.7(x)(14), 
(15).  Specifically, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II, and American Merchant Marines in Oceangoing 
Service during the period of armed conflict from December 7, 
1941, through August 15, 1945, are considered to have had 
active service.  

The Court, in Pacheco v. West, 12 Vet. App. 36, 37 (1998), 
set out the authority for recognizing service in the Merchant 
Marine for the purposes of awarding VA benefits.  The Court 
has held that a service department determination as to an 
individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  In Pacheco, supra, the 
Court suggested that 38 U.S.C.A. § 101(21)(e) and 38 C.F.R. § 
3.6(b)(6) may provide that the service of a Merchant Marine 
may also include time spent in "authorized travel to or from 
such duty or service."

However, the evidence on file does not reflect that the 
veteran served on duty with the Merchant Marine at any time 
prior to 1950.  While Congress has at various times included 
additional individuals and groups as being considered to have 
performed active military, naval, or air service, the period 
of service which the appellant's spouse had with the Merchant 
Marines, spanning from 1950 to 1986, has not been so 
included.  The appellant has presented no legal basis or 
theory for her contention that her husband had qualifying 
military service with the Merchant Marine.  The Board is 
bound by the law and regulations cited above.  The Board does 
not have the authority to recognize any other period as 
active service for the purposes of awarding VA benefits.

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the appellant's decedent 
spouse had no qualifying military service, the Board finds 
that she does not have basic eligibility for VA benefits, and 
therefore her appeal must be denied.

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Basic eligibility for VA benefits is not established, and the 
appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

